 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                    NORTHERN DISTRICT OF CALIFORNIA

10                                           OAKLAND DIVISION

11 GREG FLEMING, Individually and on Behalf         )   Case No. 4:16-cv-06557-HSG
   of All Others Similarly Situated,                )
12                                                  )   CLASS ACTION
                                 Plaintiff,         )
13                                                  )   ORDER DENYING PLAINTIFF’S
           vs.                                      )   ADMINISTRATIVE MOTION
14                                                  )   REQUESTING PERMISSION TO FILE A
   IMPAX LABORATORIES INC., et al.,                 )   STATEMENT OF RECENT DECISION
15                                                  )
                                 Defendants.        )
16                                                  )
17

18

19

20

21

22

23

24

25

26

27

28


     Cases\4816-1754-8959.v1-8/7/19
 1           On August 7, 2019, Lead Plaintiff New York Hotel Trades Council & Hotel Association of

 2 New York City, Inc. Pension Fund (“plaintiff”) respectfully moved for permission to file a statement

 3 of recent decision in support of its January 17, 2019 Memorandum of Points and Authorities in

 4 Opposition to Motion to Dismiss Plaintiff’s Second Amended Complaint (ECF No. 73). The

 5 Court, having considered the papers filed, hereby denies plaintiff’s administrative motion to file a
                                                                    ISTRIC
 6 statement of recent decision.
                                                               TES D      TC
                                                             TA
 7           IT IS SO ORDERED.




                                                                                                   O
                                                        S




                                                                                                    U
                                                       ED
 8 DATED: 8/8/2019




                                                                                                     RT
                                                   UNIT
                                                 THE HONORABLE   IED
                                                            DENHAYWOOD     S. GILLIAM, JR.
 9                                               UNITED STATES DISTRICT JUDGE




                                                                                                          R NIA
10
                                                                                                  m Jr.
                                                                                      S. Gillia
                                                   NO
11                                                                         y wo o d
                                                                  d ge H a




                                                                                                          FO
                                                             Ju
                                                     RT




                                                                                                     LI
12
                                                       H    ER




                                                                                                   A
                                                                 N                                   C
13                                                                                 F
                                                                     D IS T IC T O
                                                                           R
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ORDER GRANTING PLAINTIFF’S ADMINISTRATIVE MOTION REQUESTING PERMISSION                                       -1-
     TO FILE A STATEMENT OF RECENT DECISION - 4:16-cv-06557-HSG
     Cases\4816-1754-8959.v1-8/7/19
